EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
this 1st day of January, 2006, between Infinity Insurance Company, an Indiana
corporation (the “Company”) and Scott Pitrone “Executive”).


RECITALS

    A.        It is the desire of the Company to continue to retain the services
of the Executive as the Southern Regional President or in any other capacity as
determined by the Chief Executive Officer of Infinity Property and Casualty
Corporation (the “Chief Executive Officer”) and as described in this Agreement.

    B.        The Executive desires to continue to provide his services to the
Company on the terms set forth in this Agreement.

        NOW, THEREFORE, in consideration of the foregoing, and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:


ARTICLE I.
SERVICES AND TERM

        1.1   Term.   The Company hereby employs the Executive and the Executive
accepts employment with the Company for a period commencing on the date hereof
(the “Effective Date”) and expiring December 31, 2007 (the “Term”). However, the
Company hereby retains the option to extend the Term of this Agreement for a
period of one year from the expiration of the Term. If the Company exercises its
option to extend this Agreement, the Agreement shall expire December 31, 2008.

        1.2   Services.   During the Term the Executive will serve as the
Company’s Southern Regional President and will be primarily responsible for
overseeing the implementation of the Company’s business strategy in such region
or to serve in any other capacity with the Company, as is reasonably determined,
from time to time, by the Company’s Chief Executive Officer. The Executive shall
devote his full business time and effort to the performance of his duties
hereunder and will render his services at one of the Company’s offices (“Work
Location”), except that the Executive agrees to travel from time to time to the
extent required for the performance of his duties.


ARTICLE II.
COMPENSATION PACKAGE

      2.1   Cash Compensation.

                (a)        Base Salary. During the Term, the Company will pay
the Executive an annual base salary of at least $200,000.00 for each
twelve-month period of the Term.

                    The Executive’s base salary shall be payable in accordance
with the normal payroll procedures of the Company and shall be reviewed annually
by the Chief Executive Officer who, in his discretion, may adjust the base
salary upward (but not downward) based on his assessment of the Executive’s
performance of his assigned duties and the overall performance of the region
over which the Executive presides.

               (b)        Bonus Opportunity. The Company shall offer each year
an incentive bonus compensation plan. Such plan will include an annual bonus
target amount equal to at least 50% of the Executive’s annual base salary and
shall contain such additional terms as determined by the Chief Executive
Officer. The amount of any bonus payable to Executive in any year shall be based
upon performance targets established in advance under the bonus plan and
Executive’s achievement of such performance criteria.

               (c)        Withholding and Deferrals. All base salary and bonus
payable under this Section 2.1 shall be reduced by (i) any income tax or other
legally required withholding by the Company, (ii) any elective deferrals of such
amounts as contributions to qualified and non-qualified retirement plans or
deferred compensation plans of the Company, if any, and (iii) contributions
payable by Executive with respect to his participation in Company welfare
benefit, retirement and savings plans or charitable contributions

     2.2   Benefits and Fringes and Other Fringe Benefits.

                (a)        Benefit Plans. During the Term, the Executive shall
be eligible to participate in such medical, dental, health, retirement, savings,
welfare and life and disability insurance plans (including supplemental
retirement and savings plans) generally made available from time to time to
senior executives of the Company (subject to their terms), and to receive other
fringe benefits on terms and conditions that are at least as favorable as the
fringe benefits generally provided to other senior executives of the Company at
the time such other fringe benefits, if any, are made available to them.

               (b)        Vacation and Other Paid Leave. During the Term, the
Executive shall be entitled to paid vacation time and other paid leaves, whether
for holidays, illnesses or similar purposes, in accordance with the plans,
practices, policies and programs applicable to other senior executives of the
Company.

               (c)        Business Expenses. The Company will promptly pay or
reimburse the Executive for all reasonable business-related expenses incurred by
him in connection with the performance of his duties hereunder upon presentation
of written documentation, subject, however, to the Company’s reasonable policies
relating to business-related expenses as then in effect from time to time.

               (d)        Date of Hire. For determination of benefits to which
the Executive is entitled, including but not limited to those described in
Sections 2.2(a) and 2.2(b), the Executive’s Date of Hire shall be the first date
of his employment with a subsidiary of either the Company or American Financial
Group, Inc.

        2.3   Indemnification.   The Company shall indemnify and hold harmless
the Executive (and his successors), to the extent permitted by applicable law
and the Company’s regulations, for all losses, expenses and liabilities actually
incurred, suffered or threatened and arising from Executive’s service as an
officer or employee of the Company.


ARTICLE III.
TERMINATION OF SERVICES

        3.1   Termination.   Executive’s employment with the Company hereunder
may be terminated by the Company or the Executive, as applicable, at any time
prior to the end of the Term for any of the following reasons:

                (a)        Disability. Upon the failure of the Executive to
render services to the Company for a continuous period of six (6) months because
of the Executive’s physical or mental disability or illness (“Disability”), the
Company may terminate the Executive’s employment hereunder, provided such
termination does not otherwise violate applicable law. If there should be a
dispute between the parties as to the Executive’s physical or mental disability,
such dispute shall be settled by the opinion of an impartial reputable physician
agreed upon for such purpose by the parties or their representatives. The
certificate of such physician as to the matter in dispute shall be final and
binding on the parties.

               (b)        Cause. The Company may terminate this Agreement and
the Executive’s employment hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) the Executive’s failure or refusal to materially perform
his duties under this Agreement; (ii) the Executive’s failure or refusal to
follow material lawful directions of the Chief Executive Officer or any other
act of material insubordination on the part of Executive; (iii) the Executive’s
failure to comply after written notice and adequate cure periods necessary to
alleviate any material unforeseen financial hardship of such requirements, with
the provisions of any reasonable executive share ownership requirements
established by the Board of Directors; (iv) the engaging by the Executive in
misconduct, including but not limited to any type of sexual harassment which is
materially and demonstrably injurious to the Company or any of its divisions,
subsidiaries or affiliates, monetarily or otherwise; (v) any conviction of, or
plea of guilty or nolo contendere to, the Executive with respect to a felony
(other than a traffic violation); or (vi) the commission (or attempted
commission) of any act of fraud or dishonesty by the Executive which is
materially detrimental to the business or reputation of the Company or any of
its divisions, subsidiaries or affiliates.

               (c)        Without Cause.

                             (i)        The Company may terminate the
Executive’s employment hereunder without Cause upon thirty (30) days written
notice to the Executive.

                            (ii)        The Executive may terminate his
employment upon thirty (30) days notice for Good Reason, as defined as follows:

                        "Good Reason" for termination by the Executive of the
Executive's employment shall mean the occurrence (without the Executive’s
express written consent), of any one of the following acts by the Company, or
failures by the Company to act:

(I)   as a direct result of the Company becoming a subsidiary, or under the
control (as defined under the rules promulgated by the Securities & Exchange
Commission), of a company not an affiliate of the Company as of the date hereof,
there is an adverse alteration or diminution in the nature or status of the
Executive’s responsibilities or authority;


(II)   Other than temporary reassignment of Executive’s primary areas of
responsibility and authority to a level substantially inconsistent with that of
a senior manager of the Company;


(III)   any material breach by the Company of its obligations under this
Agreement.


                              Except as provided above, the Executive's
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder. The
Executive may resign for Good Reason only if such Executive provides Notice of
Termination to the Company within three months of the Executive becoming aware
that the basis for such Good Reason exists.

        3.2   Payment on Termination with Cause.   In the event that Executive’s
employment is terminated by the Company with Cause, Executive shall be entitled
to receive the following payments not later than twenty business days after the
date of termination:

                (a)        payment of any earned but unpaid salary accrued
through and including the date of termination;

               (b)        payment of accrued, but unused, vacation time; and

                (c)        reimbursement of any unreimbursed business expenses
incurred prior to the date of termination.

        3.3   Payment on Termination Without Cause.   Subject to the Executive’s
continuing compliance with the covenants contained in Article IV of this
Agreement (the “Covenants”) and the execution by the Executive of a customary
binding general waiver and release of claims (the “Release”), in the event that
the Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, then the Executive, or the Executive’s estate in the
event of his death, shall be entitled to receive the following less any required
withholdings:

               (a)        payment of any earned, but unpaid salary accrued
through and including the date of termination;

               (b)        payment of (i) any earned but unpaid annual bonus from
a previous calendar year and (ii) any earned but unpaid amounts that may be paid
under any Company long term incentive plans to be paid according to the terms of
such plans;

               (c)        (i) payment of the Executive’s target annual bonus
amounts pursuant to Section 2.1(b), pro-rated based on the actual number of days
elapsed in the year in which Executive’s termination takes place; and (ii) an
additional payment of the target annual bonus amount, such payments to be made
in a lump sum subject to federal, state and applicable withholding taxes and
payments;

               (d)        a lump sum payment equal to his current base salary;

               (e)        payment of accrued, but unused, vacation time;

               (f)        reimbursement of any unreimbursed business expenses,
or automobile expenses incurred prior to the date of termination;

               (g)        for twelve (12) months (the “Post-Termination
Period”), the Company shall continue to provide, at its sole cost and expense,
Executive and his eligible dependents with all benefit plans and other fringe
benefits as described in Section 2.2(a) that were being provided to the
Executive immediately prior to his termination of employment upon the same terms
and conditions as provided to other senior executives; following the
Post-Termination Period, Executive and his eligible dependents shall be eligible
for COBRA benefits for eighteen (18) months;

               (h)        immediate, 100% vesting of all stock options issued to
the Executive under the Company’s 2002 Stock Option Plan and an allowance that
such options may be exercised within ninety days of his termination date; and

               (i)        immediate, 100% vesting of all restricted shares
awarded pursuant to the Company’s Restricted Stock Plan; and

               (j)        immediate conversion to cash of all Performance Units
issued under the 2005 Long Term Incentive Compensation Plan, without proration,
and at a value equal to the base case target established under the LTIC Matrix.

        3.4   Payment on Termination Due to Death or Disability.   Company shall
make the following payments in the event of Executive’s Death (to his estate) or
Disability (as defined in Section 3.1(a) of this Agreement): the payments set
forth in Sections 3.3(a), (b), (c) (d), (e) and (f). In the event of Death
following Disability, amounts remaining to be paid under this section shall be
paid to Executive’s estate.


ARTICLE IV.
COVENANTS

         4.1   Non-Competition.   The Executive covenants and agrees that (i)
during the Term and (ii) for a period of twelve (12) months following a
termination of his employment by the Company pursuant to Section 3.1 (c) (the
“Post-Termination Period”), he shall not directly or indirectly own an interest
in, operate, join, control, advise, consult to, work for, serve as a director or
manager of, have a financial interest, or participate in any corporation,
partnership, proprietorship, firm, association, person, or other entity that
engages or is planning to be engaged in writing, issuing, underwriting, selling,
distributing or re-insuring personal property and casualty insurance products or
any other business in which the Company is engaged during the Term (the
“Business”). This Covenant applies to each state or territory in which the
Company is doing business or is making an active effort to do business during
the Term and with respect to the Executive’s covenants regarding the
Post-Termination Period at the time the Executive’s employment with the Company
is terminated. This Covenant does not prohibit the passive ownership of less
than five percent (5%) of the outstanding stock or debt of any public
corporation as long as the Executive is not otherwise in violation of this
Covenant.

       4.2   No Diversion.   The Executive covenants and agrees that (i) during
the Term and (ii) the Post-Termination Period, he shall not divert or attempt to
divert or take advantage of or attempt to take advantage of any actual or
potential business opportunities of the Company (e.g., writing, issuing,
underwriting, selling, distributing or re-insuring personal property and
casualty insurance products, investment opportunities, and other similar
opportunities) which the Executive became aware of during his employment with
the Company.

         4.3   Non-Recruitment.   The Executive agrees that the Company has
invested substantial time and effort in assembling its present workforce.
Accordingly, the Executive covenants and agrees that during the Term and the
Post-Termination Period, he shall not directly or indirectly entice or solicit
(other than pursuant to general, non-targeted public media advertisements) or
seek to induce or influence any of the Company’s Employees to leave their
employment.

         4.4   Non-Disclosure.   Prior to and in connection with this Agreement,
Executive has learned and will continue to learn trade secrets and confidential
information of Company, including but not limited to (i) financial information,
(ii) business methods and techniques, including but not limited to sales
methods, prospecting methods, methods of presentation, programs and other
materials used or to be used by Company in managing, marketing or furthering
it’s business, (iii) insureds and agent’s names, addresses and contact and other
information, (iv) all other information about Company’s business that is not
known to the public and gives Company an opportunity to obtain an advantage over
competitors (“Confidential Information”). Executive acknowledges that Company
has invested substantial sums in the development of its Confidential
Information.

        During the term of this Agreement, and after the termination of
Executive’s employment for any reason, Executive covenants and agrees that he
will not, directly or indirectly, disclose or communicate to any person or
entity or otherwise use any Confidential Information of Company (“Non-Disclosure
Covenant”) for any purpose other than for the direct benefit of Company. Upon
termination of Executive’s employment, he shall promptly return to Company all
documents, records, notebooks, manuals, disks, software, hardware and other
information of Company.

         This Non-Disclosure Covenant has no temporal, geographic or territorial
restrictions or limitations and applies no matter where Executive may be located
in the future.

         4.5   Termination for Cause.   Executive agrees that if his employment
is terminated pursuant to Section 3.1 (b), he shall be bound to the covenants
set forth in Sections 4.1, 4.2, 4.3 and 4.4 for the duration of the
Post-Termination Period.

         4.6   Remedies.   The Executive acknowledges that should he violate any
of the Covenants, it will be difficult to determine the resulting damages to the
Company and, in addition to any other remedies it may have, and notwithstanding
the provisions of Section 5.4, the Company shall be entitled to temporary
injunctive relief without being required to post a bond and permanent injunctive
relief without the necessity of proving actual damage. The Company may elect to
seek one or more of these remedies at its sole discretion on a case by case
basis. Failure to seek any or all remedies in one case does not restrict the
Company from seeking any remedies in another situation. Such action by the
Company shall not constitute a waiver of any of its rights.

         4.7    Severability and Modification of Any Unenforceable Covenant.  
It is the parties’ intent that each of the Covenants be read and interpreted
with every reasonable inference given to its enforceability. However, without
limiting the generality of Section 5.5 herewith, it is also the parties’ intent
that if any term, provision or condition of the Covenants is held to be invalid,
void or unenforceable, the remainder of the provisions thereof shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.
Finally, it is also the parties’ intent that if it is determined any of the
Covenants are unenforceable because of over breadth, then the covenant shall be
modified so as to make it reasonable and enforceable under the prevailing
circumstances.

         4.8    Tolling. In the event of the breach by Executive of any Covenant
the running of the period of restriction shall be automatically tolled and
suspended for the amount of time that the breach continues, and shall
automatically recommence when the breach is remedied so that the Company shall
receive the benefit of Executive’s compliance with the Covenants. This paragraph
shall not apply to any period for which the Company is awarded and receives
actual monetary damages for breach by the Executive of a Covenant with respect
to which this paragraph applies.


ARTICLE V.
MISCELLANEOUS

        5.1   Successors.   This Agreement shall inure to the benefit of the
Company and its successors and assigns, as applicable and to the benefit of
Executive’s personal or legal representatives, executors, administrators or
heirs. If the Company shall merge or consolidate with or into, or transfer
substantially all of its assets, including goodwill, to another corporation or
other form of business organization, this Agreement shall be binding on, and run
to the benefit of, the successor of the Company resulting from such merger,
consolidation, or transfer. The Executive shall not assign, pledge, or encumber
his interest in this Agreement, or any part thereof, without the prior written
consent of the Company, and any such attempt to assign, pledge or encumber any
interest in this Agreement shall be null and void and shall have no effect
whatsoever.

        5.2   Governing Law.   This Agreement is being made and executed in and
is intended to be performed in the State of Ohio and shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the State of Ohio, without regard to the conflict of laws principles thereof.

        5.3   Entire Agreement.   This Agreement comprises the entire agreement
between the parties hereto relating to the subject matter hereof and as of the
Commencement Date, supersedes, cancels and annuls all previous agreements
between the Company (and/or its predecessors) and the Executive, as the same may
have been amended or modified, and any right of the Executive thereunder other
than for compensation accrued thereunder as of the date hereof, and supersedes,
cancels and annuls all other prior written and oral agreements between the
Executive and the Company or any predecessor to the Company. The terms of this
Agreement are intended by the parties to be the final expression of their
agreement with respect to the employment of the Executive by the Company and may
not be contradicted by evidence of any prior or contemporaneous agreement.

        5.4   Disputes.

                (a)        Any dispute or controversy arising under, out of, in
connection with or in relation to this Agreement, including any claims for
discrimination or other similar violation of federal law, shall be finally
determined and settled by arbitration in Jefferson County, Alabama, in
accordance with the rules and procedures of the American Arbitration
Association, and judgment upon the award may be entered in any court having
jurisdiction thereof.

               (b)        If any arbitration or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs incurred in that action or proceeding, in
addition to any other relief that may be granted.

        5.5   Severability; Enforceability.   If any provision of this
Agreement, or the application thereof to any person, place, or circumstance,
shall be held to be invalid, unenforceable, or void by the final determination
of a court of competent jurisdiction in any jurisdiction and all appeals
therefrom shall have failed or the time for such appeals shall have expired, as
to that jurisdiction and subject to this Section 5.5, such clause or provision
shall be deemed eliminated from this Agreement but the remaining provisions
shall nevertheless be given full force and effect. In the event this Agreement
or any portion hereof is more restrictive than permitted by the law of the
jurisdiction in which enforcement is sought, this Agreement or such portion
shall be limited in that jurisdiction only, and shall be enforced in that
jurisdiction as so limited to the maximum extent permitted by the law of that
jurisdiction.

        5.6   Counterparts.   This Agreement may be executed by facsimile and in
several counterparts, each of which shall be deemed to be an original, but all
of which together will constitute one and the same Agreement.

        5.7   Amendments; Waivers.   This Agreement may not be modified,
amended, or terminated except by an instrument in writing, approved by the Board
and signed by the Executive and the Company. By an instrument in writing
similarly executed, the Executive or the Company may, with the approval of the
Board, waive compliance by the other party or parties with any provision of this
Agreement that such other party was or is obligated to comply with or perform;
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure. No failure to
exercise and no delay in exercising any right, remedy or power hereunder shall
preclude any other or further exercise of any other right, remedy or power
provided herein or by law or in equity.

        5.8   No Inconsistent Actions.   The parties hereto shall not
voluntarily undertake any action inconsistent with, or voluntarily undertake or
fail to undertake any action or course of action to avoid or evade, the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date and year first above written.

INFINITY INSURANCE COMPANY


By:  /s/ Samuel J. Simon                                               
Name:  Samuel J. Simon
Title:  Executive Vice President and Secretary  

EXECUTIVE


  /s/ Scott Pitrone                                                
Scott Pitrone

